OFFICE    OF    THE    All-ORNEY     GENERAL         OF TEXAS
                                          AUSTIN




Honora blo        c. L. Irin(t
                  Dttrfot     Attorne#
2%2           #   Texar
Dear   Sir:                                  opinion Rio,o-6653
                                             Bar




nrs@i raraala.that           two    praons   a
orrioer ahot hlswhile he wa
8tation. Subsequently they
in Bar Liexlob, end Ted-al a


                                                            ltutlon       at    Texarkana.
                                                                  alnst both offenders
                                                                  ure the return of
                                                                   for the purpose of

                                                                      Uled the ox-
                                                       and r6turnlng            thm
                                                                          to thbfr
                                                         xpanse ot a mmal    guard,
                                                         0 a8k.d u8 tlm fOllowi~

                               the C&88iOllW’8    CMlrt Of Potter
                             , provld8 fund6 with whlohto wy the
                          returningThompeoato6uaarlUo                      to    atand
                         ah0     th4  wqmn8as    0r returning             Day    to
                       to t88tie       ill th8 trial     -ilist       ThOPpmn?
            “(a)         hL6aftbr,Oit)r c&S8iOn  Of th@ OitJ Si
       Amarillo,       Texas,   pOVid8 fund8 with whioh to pay th*
       lxpen8a8        or retuxnlng Thompson to ~ril3.o to 8~d
                                                                         152



Bonorable       0.   L. Kiag - pago 2


        trial, and also the expcrnseeor returniag my to
        AmrIUo   to testify In the trial against Thoaq80n7a

            b     the Outset we 8hould like to paint out that Toxar
ha8 RO right      t0 8eOUFOt&O return  Of the pri+lU8   inqpilWd  dOUt
UlbWth8         hW Of lXtZWditiOIIa8 it aQpliO8 only a8 betroan  8kt@8
and not a8 botwaen a state and the T8deral    governmukt.   22Am.rur.
2%     Sin00 the Paden   govoxnnwnt ha8 the right to uolwIvo       otutody
Of the &W18OSiW8 Wit11 th8y &Ve 8OI’VOd th8ir 8UltOfiOO th.r -1
br returned  to Annrillo only by ooa8ent or that    8ovdgnty.      14
*a sur. 921. In the ab8enoe of uprass      authorIt    tha oourt8
h4vo h8ld that the Attorney Oenar61 ot the 0, 9. a8 a mttu        ot
c0mlty imy In hi8 dl8oretion allow the tra?illrer   OS a Foderal
pri8onu under 8antcmoe to a 8tata 00-t     for trial, *provided
it dos8 Wt &tMVOnt 8ZlforOOm~atOf the 80&8lW8 Or the hdUa1
OOUrt8, or Wd8i¶gu the pri8oMr.'   See Pond v. r888Wdar,  268
u. S. 264, 66 L. Ed. 607, 22 A. L. 2. 079, 42 Sup. Ct.~ Rep. SOQj
&Am.   Jur. 92lj also IlOt Ia 22 A. L. R. 826 aad 62 A. L. R.
      Turthermoro to faoflitatathe,bandling OS peraoa8 who have
oftkl~d both 8tats and Fedaral 8overei5aty, the Gongres8 ia 1940
w88.d     th8    iOlbWiI@    @tatUtOl

                Wh8nevsr    any person oonrlned in any penal Or
        oorr8otional      Institution pureuant to a udgm8at of
        oaaviotlon of an Oiia8e againfit the          ted Stat.8
        h8 boea Indlotad or Oonvfote4 ot a t8tiZV in 8
        oout of record of an Stata other than th8 State
        in whfoh ruoh Qer8On f8 Con&d,         the Attorney, @en-
        oral shall, if he finds-it in the ublio int.rMt
        to Q 80, ujmn thr teque8t of the x 0V~Z?l02'      01 tie
        lxoeutive authority      of euoh 8t+tO, +d upon th8        _~.
        pro8entation of a o~rtlflsd 00pr of 8Uoh fndfOt-
        ment or &ulgmat of ooavlotlon, oauro 8uoh Wrsoa
        t0 b0 tM4iI8rOrSSdpiOr to hi8 ram88          t0 a P8N1
        or oorreotional      Lnstltutioa 8ltuntod within   8uoh
        State    that  ir  authorlcod to rooeivounited Stat88
        Prl8on.f8. In t ho event mro than one 8uoh nquuo8t
        i.8presanted In rocrpeotto any prl8onu, the liftor-
        ney Qener81 -11        dotWmirio In hi8 di8UrOtiOE *hIOh
        Z’8qUS8t    8hould reooivo pr8roruso8.   TB*  8XP-88    0f
        per8oaasl aad traa8portatlon InoUrred In oarfW
        out the provisiona      of the section'shall be ohafeesbl*
        to  th8    appmpriatloa ror thm .*mapportOS United stata
        primnors.** Tit.       18, Sea.+766 P. S. C. A.; 0. 176~
        800. 1, M Stat. 176.
                                                                                                      153



mnorbbl8        0. L. King - p&e                S


           It would thw appear that      the Attorarr Oonual of
the United Stat.8 in hi8 dl8orotlon, E&J aot oall pormit the
trial br Texas OOurt8   Of primnor      8Ol’V~  a I.&oral 8WltWlO0,
but that h8 18 aut,?orliodto trMlf8r prlsoaorr       ooatlned out
Of the 8tatO  t0 h&OIWi   in8titUtiOAI8   Within th0 8tat8 in aid
of the -b&38.
          Sin08  the jWObl8m Of 8OOUr1ly  the rOtWl# Of th888
pri8Oaer8 to Amarillo 18 olearly not a prattorof utradltloa
and thuo b8iryyno O-888      8tatutory authorfty prorid   for
8uOh OXpt+ndihr~r, th. potOr Of l oOk~i88iOiWW8' OOurf OX a
QityOomid88ioa   to protido thornw8t   root On an implied author-
ity if it        Ui8t8      at au.

                A ajW#Td88iORU8’              cOti’          aUthO?ity    18   8wOtiy         hit06
t0 QOWOr8 given by SCK&itUt%On or 8tatUte Or t0 8UOh
a8 are neoe8earily                          ll~T&x. Jur. 86TU8g Baldwin
ve. Travis County,                         W. 4180; Ooami881on0r8
Court  18.   wallaoe (Civ.          s. 'W.~ 26 536; 11 Tsx! Jur, b66)
and Aader8on v. Wood (Sup            W. 1084. In th8 oa8e la8t
oltod it i8 8ai6, nnihorea right is ooont8rrador obligation W
po8ed on maId oourz, It ba8 implted authority to ueroieo         a
broad di8~r8t~OII to aooom 118h the purpo8a intaa080.” Wo know
0s a0 0On8titUtiOMl or 8L tutow dUtr right or oblI6atioa
whioh ha8 bOSn plaoed UpOn ths ~OfSd88iOll.r8’      aOWt iJl0011-
nectioa with the xetun     0s Pedenl   prl8oaers  to Toxa8 rot
trial.     In thhrrbsenoe of 8uOh l p lWi8& On We 880 a0 ba8i8
iOr imply-      an aUthosItp in this OOBn0Oti~nn.
           we kli0v8 a diifer8nt r&110 would a ply to the City
C0mKGl8sloaunder the faOt8 you bavo outlined La the ab88aoo
Of a O&FtW    &UYOVi8iO&L
                       Of th0 city 45s&ESkrillO t0 tha OOIitrar
b the ua8. Of th8 City of -8iW        V8. Wbb,   &Or. App.) 89!P
S. w. 736, in uptml&ln.$ th8 authority 0s t&L*aitr to 8QPro rlate
tund8    for     a 8poial pro800uCor                  in a    murder -8o~ari8iiw      0 ui 0s
the killa            or a      olty    ~~Uoaimnu&U@              npking   an   arre8t,it -8
8Uda
                 %%enevor         a olt]r       18   authorisod       to lppadnt and
        hV0 polia~                OhUgOd        with t&O dUtiO8 Of Q-O@                 Of-
        fi00r8,th8             oity,    in    ttm    lb8eaor     0s ohartu   prmI8Ion
        try    t&8   ooatrw,           hlB8   the implied        QOWU,   8X8rOI8abl8
        at it8 bi8Or@tiOn, t0 provldo 8ultabl. m-8                               for th8
        protootlom          of   it8    @108-           in    th. bona iid* d-ah-U*.
        0s     th0ir    0rrioiai        duti08.,       The dutle8 Of a wtlio~
                                            r




Hoaorabl8   0.   L. w   - pgo   4

      arep0FfOlrsl00for the benefit 0s the QUblIO aitd
      tho       18 di?ootlP oono0rn80 in pr880rr l ng and
           pUbli0
      proteotiagtb80 orriosrs fro0 the h8urd 0s duth
     or bcdll~ i1i&?iO8 to mhloh th prr0rnnnoo     0s thoIr
     OfffOial dutf.8 8XpSa th.O. Ahdo fiOS,Ur~ oOn8i&U-
     ationr pure4 per8oa81 to the 0rri0er, it ia for the
     QUbliO mood that three OifiOW8, l8 in8tTUWQt8 t&Uou(@
     Whiah the Oity QUfOM8 it8 iuaOtion8, 8&u b0 8hlUd8d
     rt0m th0       .On@l   &SW&8   WhhiOhattend   t&a dimOhar#p   et
      their Offp"
                0i.i dUtiO8.
          *Ifl at,&     liO.Ull   be ruin   in th8 boa8 ii&.,
     pUfOrrrpSO0 0f hr 8 Offibicl   dUti.8, thO8ity h08 i&-
       i8d power, ml888 ouoh pwor be olouly        doni8d in
      t8 oh+rUu, to 8AEQlOyan 0ttOrIl.yto QrO88Wt8 hi8
      8lay.r e h d
                 to lppro latr oltf SuMa tooth& purpO88.
     Th. roudatl0n 0s tr IO QOW.t dO.8 IiOtrO8t in thoorie8
     ‘0s rendming bwbrit to tha dead orriorr,        for h. oan
     dulvo a0 herit      r-m 8UOh prosooution; aor dO08 it
      r08t Ianotivor 0s r.talIatloa for hla do&h; but it
      do08 Nit io thO80 OOLI8idOMtiO4t8   Of UblfO      OiiOf
     whloh jU8tio th. Oity ia pTOt.OtiIl& eh. in8 PfUM.lb
     talitlor tarou& whloh It porhmn8      it8 f uaotionr,
     and ln adopt-    wUl8 deemed ruitabls       for the PUP-
     W80r    Th. 8010otioa of th.8. -8       i8 oonfidod TV th0
     dl8or6tioJI of tha olty and oOWt8 will not undertake
     to OOattOl the Oitr’8 di8OntiOll iZl this r.8Q.Ot, UII-
     1.88 thhrlaok or nlatlon 0s th8    rolmotad     E&WI8 to
     the on& mugbt to ba attain.4 bo OlaarlJ        apparent.
     The OitJ, in th. pO8.d    in8ttiKiO0, Oii&ht   w.11 h8V.
     iUJUidU%Jd t&t   it8 ~QlOJ(prnt Of 8&10Oiti pm8oOU-
     tion Lo the 8a80 againilt ths @ra008, a8 8 man8 ml-
     Oul.atWl to doter   hW  brUkU8   ifWE kilu      it8 6iiO8-
     raon in the l'utum,wouid result In dirinimhina Ph8
     hanrd of Math or b&fly iaJm          to thorn8 whs mi&ht
     t&tufter    88rv8 the oity ln the oapeoity 0s polio*-
     0.11. ?or tEi8 Tuma,      it aannot bo srid th8t then
     18 110Ml&i-       b&IMi   th0 8WTiC408Of 8 08a      00~8a
     in 8uoh 8 -80 Uld the Ql’Ot0OtiOll Of QOlZIO-       ia th.
     8WVi00 Of th0 lity.’

        It ir OU Vi.W tht the MMOtliDg    inthi8 -8o lQQlio8
with wm groator torso to t&o rltuation outlined in thi8 requo8t.
If8nlxp.adituro br the city for 0 8pOh1 pnI80oUtOE. whi0h
             i                                                                       “;,   -355




Ealorabl* C. L. mu          - pge       5

would ontl       be an aid to the pooeoutlon           fL   warranted,       than
o uta inlr
       lx p enb itur
                  whloh*r
                        uo                     noo*aaary  to 88fw-a Jurl8-
diOtiOI3   Or the pU8On          Or Lha OrrWdOr,      a *8iI)8 QM IIOLL"Or
the proaeoutlon, would br allonabla.
           iSO0011OiUd~, (1) that th0 CQIPmi~i~lleIPa'
                                                     COUt Or
P o ttuo o wty 1 8no tllthoris86 to pmy the lxpen8*8 lapuired
hut,   and (a) that th    oitf oon;d881~  0r Amum     PUT in
its dlrontion an6 ln the abmnoo of ohader      protlalon8 to
the oontrparJ, pay 8ueh upas.     8a it Obmaa rowonabl~ neoossary
to 5.n8urO tha protwtion   or pali0am.n in it8 l8mio a .
             i-datru8t   that     wo   hare   8utri0ibntiy *nhuekl  r00ur in-
Wry   an6 that our       rlow8     will     a88ist you in working out your
prob1.r.
            .
                                                     vuy    truly your*

                                                 ATTGIU?EYCEXBRAL OlrTgXAS



                                                 Br 4i7-zien=%
                                                                         A88l8taat